 In the Matter of BORG-WARNER CORP.'(MUNCIE FOUNDRY DIVISION)andUNITED AUTOMOBILEWORKERS OFAMERICA LOCAL No. 287,AFFILIATED WITH THE C. I. 0.In the Matter of BORG-WARNER CORP.'(MUNCIE FOUNDRY DIVISIONandINTERNATIONAL MOULDERS UNION LOCAL177,AFFILIATED WITHTHE A. F. OF L.In the Matter of BORG-WARNER CORP.' (MUNCIE FOUNDRY DIVISIONandPATTERN MAKERS LEAGUE OF N. A. and' PATTERN MAKERS ASSO-CIATION OF INDIANAPOLIS AND VICINITY, AFFILIATED WITH THE A. F.of L.Cases Nos. R-1641, R-1642, and R-1643, respectively.-Decided January 16, 1940Metal ProductsManufacturing Industry-InvestigationofRepresentatives:question concerning representationof employees :rival organizations;conflict-ing closed-shop contractsconcerning same employees;employerdeclines toreopen plant until Board determinesrepresentative ; request byone of petition-ing unionstowithdrawitspetition,denied, since having filed petition notpermitted to assert its contract as bar to existence of ; Pattern Makers desiresthat unit of Pattern Department employees be definitely settled-UnitsAppro-priate forCollective Bargaining:(1) allemployeesof the Company,excludingclerical, supervisory, and PatternDepartment employees,foremen, and plantsuperintendent;(2) allemployees in the Company's PatternDepartment, ex-eluding clericaland supervisory employees,other thanthe foreman and plantsuperintendent; no controversy asto-Elections OrderedMr. Arthur R. Donovan,for the Board.Warner, Clark & Warner,byMr. Ray W. Clark,ofMuncie, Ind.,for the Company.Mr. Maurice SugarandMr. Jack N. Tucker,of Detroit, Mich., forthe U. A. W..Mr. Joseph A. PadzvayandMr. Henry Kaiser,ofWashington, D.C., for the I. M. U.Mr. Roy E. Rogers,of Hammond, Ind., andMr. William C. Land-meier,of Indianapolis, Ind., for the Pattern Makers.Mr. Wallace Cooper,of counsel to the Board.'The Company's correct name is Borg-Warner Corporation.19 N. L.R. B., No. 59.538 BORG-WARNER CORPORATIONDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE539On September 8, 1939, United Automobile Workers of AmericaLocal No. 287, affiliated with the C. I. 0., herein called the U. A. W.,filed with the Regional Director for the Eleventh Region (Indian-apolis, Indiana) a petition, and on November 14, 1939, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Borg-Warner Corpora-tion (Muncie Foundry Division), Muncie, Indiana, herein called theCompany, and requesting an investigation and certification of repre,sentatives pursuant to Section 9 (c). of the National Labor RelationsAct, 49 Stat..449, herein called the Act.On November 6 and 14,1939, respectively, a similar petition and amended petition were filedby International Moulders Union Local 177, affiliated with the A.F.of L., herein- called the I. M. U.On November 14, 1939, a similarpetition was filed by Pattern Makers League of N. A. and PatternMakers Association of Indianapolis and Vicinity, affiliated with theA. F. of L., herein called the Pattern Makers.On November 21 and 24, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice, and acting pursuant to Article, III, Section10 (c) (2), of said Rules and Regulations, further ordered that theaforesaid three cases be consolidated:On November 21, 1939, the Regional Director issued notices of.hearing which were duly served upon the parties.Pursuant to saidnotices, a hearing was held on November 27 and,28, 1939, at Muncie,Indiana, before Earl S. Bellman, the Trial Examiner duly designatedby the Board.The Board, the Company, the U. At. W., the I. M. U.,and the Pattern Makers were duly represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to.examineand cross-examine witnesses, and to introduce evidence bearing on theissueswas afforded all parties.The Trial Examiner reserved de-cision on a motion made at the commencement of the hearing by theI.M. U. for permission to withdraw its petition.This motion is,hereby denied for the reasons stated in Section III below.Duringthe course of the hearing the Trial Examiner made several rulingson other motions and on objections to the admission of evidence. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to notice, a hearing was held before the Board on Decem-ber 14, 1939, at Washington, D. C., for the. purpose of oral argument.The U. A. W., the L. M. U., and the Pattern Makers were representedand participated in the argument.The U. A. W. and the I. M. U.filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBorg-Warner Corporation is an Illinois corporation licensed todo business in the State of Indiana. It is engaged at its MuncieFoundry Division, Muncie, Indiana, in the manufacture of automo-tive patterns, grey iron, and semi-steel castings.A substantial amount of the raw materials used by.'Muncie.Foundry Division. from November 1, 1938, to November 1, 1939, wasshipped to it from outside the State of Indiana.The value of theproducts manufactured by Muncie Foundry Division during thesame period was in the approximate amount of $400,000, approxi-mately 15 per cent of which were shipped outside the State ofIndiana.Eighty per cent of the finished products manufactured byMuncie Foundry Division are sold to Warner Gear Corporation,Muncie, Indianan which is :also a division of Borg-Warner Corpora-tion.Ultimately, more than 50 per cent of such products sold toWarner Gear Division are sold and shipped to firms located outsidethe State of Indiana.The Company stipulated that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America Local No. 287 is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership all production and maintenance employeesof the Company, except clerical and supervisory employees.InternationalMoulders Union Local 177 is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership all production and maintenance employees of the Company,except pattern makers and clerical and supervisory employees.Pattern Makers Association of Indianapolis and Vicinity is a,labororganization affiliated with the Pattern Makers League of North11 BORG-WARNER CORPORATION541America, which in turn is affiliated with the American Federation ofLabor.It admits to membership pattern makers employed by theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and its predecessor in ownership of the plant in-volved herein 2 have engaged in collective bargaining with theI.M. U. since about 1912'.On June 14, 1937, the Company and theI.M. U. entered into a written closed-shop agreement to run untilFebruary 1, 1938, in which. the I. M. U. was recognized as "the bar-gaining agent for all employees of the said Muncie Foundry Division,except pattern makers."This agreement was renewed on January31, 1938, for a term of 1 year, and again on March 8, 1939, to run untilMay 1, 1940.3The U. A. W. commenced to organize in the plant in August 1939and soon had signed designations from a substantial number of theCompany's employees authorizing it to represent them for the pur-poses of collective bargaining.On September 9, 1939, the U. A. W.wrote the Company requesting that it be granted recognition as repre-sentative of the Company's "productive and non-productive workers."The Company replied on September 14, 1939, that it could not complywith this request since it was operating under closed-shop agreementswith "A. F. of L. organizations." This stalemate resulted in a shut-down of the plant on October 9, 1939, when, upon hearing rumorsthat the U. A. W. was about to call a strike against the Company,Warner Gear Division removed from the plant the patterns ownedby it.Being unable to operate without these patterns, the Companyceased operations and had not resumed them on December 14, 1939,the date of the oral argument herein.On the evening of October 9, 1939, 77 members of the I. M. U.who were also employees of the Company met and voted 73 to 4 toterminate the agreement dated March 8, 1939, between the I. M. U.and the Company. On that date, there were approximately 550 mem-bers of the I. M. U. (an amalgamated local consisting of 5 units), ofwhom approximately 184 were employed by the Company. OnOctober 10, 1939, the Company was notified of the action taken atthismeeting.4Between October 9 and November 4, 1.939, the Company refusedto enter into a contract with the U. A. W. on the ground that it had9Muncie Foundry and Machine Company owned the plant until it was acquired by theCompany on January 30, 1937,s That the I. M. U. represented a majority of the employees covered by these contractson the dates of execution thereof is undisputed.*For the reasons stated below we find it unnecessary to decide whether or not theaction taken at this meeting either(1)was effective in terminating the contract or (2)entitled the Company to treat the contract as abandonedby the I. M. U. 542DECISIONS OF NATIONAL LABOR ]RELATIONS BOARDa closed-shop agreement with the I. M. U.However, on aboutOctober 25 the employees of Warner Gear Division, all beingmembersof the U. A. W., went out on strike to compel recognition of theU. A. W. by the Company. This strike was settled on November 4with the signing of a closed-shop agreement between the Companyand the U. A. W. as a condition of the settlement.This agreement,running until May 1, 1940, and thereafter unless terminated by 30days' written notice given by either party, recognized the U. A. W.as the exclusive bargaining representative of all the Company's em-ployees, except pattern makers, office employees, foremen,and super-intendents.Subsequently, the I.M. U. made oral representationsto the Company that it still represented a majority of the employees.On November 6, 1939, it filed with the Regional Director a petition,and on November 14, 1939, an amended petition, alleging that aquestion concerning representation had arisen in that "The Companyhas signed a working agreement with the U. A. W. A. disregardingthe closed shop contract that now exists between the Company andthe petitioner; and the Company now refuses to recognize petitioneras the exclusive bargaining agency."In view of these conflicting claims to the right of representing itsemployees, the Company chose not to rely on its contract of Novem-ber 4, 1939, with the U. A. W., and now takes the position that itwill not resume operations until the Board has determined therepresentative of its employees.Upon a consideration of all the foregoing facts, we have con-cluded that the I. M. U.'s motion made at thehearing towithdrawits amended petition should be denied.The I. M. U.. having takensteps to initiate this proceeding and to assert that a question con-cerning representationexists,and the Board having considered theI.M. U.'s amended petitionas well asthat of the U. A. W. beforeauthorizing a hearing herein ,5 the I. M. U. cannot now successfullyassert itscontract with the Companyas a barto a finding in thisproceeding that a question concerning representationexists.For more than 20 years all pattern makers employed in the planthave been members of the Pattern Makers and the Company and itspredecessor have bargained with that organization as the represent-ative of such employees.On March 14, 1939, the Pattern Makers andthe Company entered into a written agreement running until April,The I. M. U. apparently agrees that its amended petition was an important considera.tion before the Board when it authorized the hearing,as it makes the following statementin its brief :The record shows(Board'sExhibit 5) that by September 9th the C. I. O. group hadalready notified the Company that it represented the majority of the workers and re-quested exclusive bargaining rights.The C. I. O. also filed a petition for certificationwith the Regional Office of the Board about that time.No action was taken on thispetition,presumably because the Regional Office'recognized the validity of the Moulders'contract of March, 1939. BORG-WARNERCORPORATION54330, 1940, covering wages, hours, and apprentices.Certification isdesired at this time by the Pattern Makers. in order that the pro-priety of a unit of the pattern makers may be definitely settled.We find that a question has, arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSAll parties have stipulated that the history of collective bargain-ing in the plant requires that for the purposes of collective bargainingthere should be two units, as follows:(a)All employees at the Muncie Foundry in the PatternDepartment, excluding foremen, plant superintendent, clericalemployees, and supervisory employees;(b)All employees at the Muncie Foundry, excluding em-ployees of the Pattern Department, foremen, clerical employees,supervisory employees, and plant superintendent.It is the desire of the Pattern Makers that this stipulation bemodified so as to include in the Pattern Department unit the workingforeman of the department,' Edward Van Camp. It also requeststhat A. Don Carpenter and Merle E. Schultz, who spend more than50 per cent of their time as pattern makers, but who also have otherduties outside the Pattern Department, should be included in theunit.The Company has expressly assented to the inclusion of thesethree employees and the other parties have made no objection thereto.We will include them in the Pattern Department unit.It is also the desire of the Pattern Makers that Charles J. Jackson,a moulder assigned to the Pattern Department, be excluded fromthis unit.Jackson divides his time between the Pattern Departmentand the Foundry. The parties make no objection to the PatternMakers' request and we will exclude Jackson from the PatternDepartment unit and include him in the plant unit.We find that all employees of Borg-Warner Corporation (MuncieFoundry Division), excluding clerical, supervisory, and Pattern De-partment employees, foremen, and the plant superintendent, consti- 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDtute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of said employer the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.We find that all employees in the Pattern Department of Borg-Warner Corporation (Muncie Foundry Division), excluding clericaland supervisory employees 6 and the plant superintendent, constitutea unit appropriate for the purposes. of collective bargaining, andthat said unit will insure to employees of said employer the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe U. A. W. has presented evidence that -it represents 214 of theapproximately 248 employees in the plant unit exclusive of thePattern Department.However, the U. A. W. does not seek certifi-cation without an election.The financial secretary of the I. M. U.testified that 148 employees within this appropriate unit were mem-bers in good standing of the I. M. U. at the time of the hearing.We therefore find that the question has arisen, concerning repre-sentation of employees of the Company, exclusive of the PatternDepartment, can best be resolved by an election by secret ballot.The record is not clear that the I. M. U. desires to appear on theballot.We shall direct that it be placed thereon, and if within 5days from the date of our Direction it notifies the Board that it doesnot desire to participate in the ballot, we shall amend our Directionaccordingly.The assistant business manager of the Pattern Makers testifiedthat all pattern makers, except apprentices not yet eligible for mem-bership, are members of the Pattern Makers. The record is notclear that certification without an election is desired by the PatternMakers or that the Company would acquiesce in such certification.We find that the question that has arisen concerning representationof employees in the Company's Pattern Department can best beresolved by an election by secret ballot.The last pay roll of the Company was dated October 6, 1939.TheU. A. W. and the Company have agreed, without objection from theother parties, that this pay-roll date should be used in determiningthe eligibility of the employees to vote in the election.No reasonappears why the pay roll of October 6, 1939, should not be used forthis purpose and we will follow the wishes of the parties who haveexpressed themselves in this respect.6Other than A. Don Carpenter. Merle E. Schultz, and the foreman. BORG-WARNER CORPORATION545Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Borg-Warner Corporation (Muncie Foun-dry Division), Muncie, Indiana, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All employees of the Company, excluding clerical, supervisory,and Pattern Department employees, foremen, and the plant super-intendent, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.All employees in the Company's Pattern Department, excludingclerical and supervisory employees 7 and the plant superintendent,,constitute a unit apropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Borg-Warner Corporation (Muncie Foundry Division), Muncie, Indiana,elections by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElections under the direction and supervision of the Regional Direc-tor for the Eleventh Region, acting in the matter as agent for theNational Labor Relations Board, and subject to Article III, Section9,of said Rules and Regulations, among the employees of Borg-Warner Corporation (Muncie Foundry Division), Muncie, Indiana,who fall within the two groups indicated below who were on theCompany's pay roll dated October 6, 1939, including employees whodid not work during such pay-roll period because they were ill oron vacation and employees who were then or have since been tem-porarily laid off, but excluding those employees who have since quitor. been discharged for cause :(a)All employees, excluding clerical, supervisory, and PatternDepartment employees, foremen, and the plant superintendent, toa See footnote 6. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermine whether they desire to be represented for the purposes ofcollective bargaining by United AutomobileWorkers of AmericaLocal No. 287, affiliated with the Congress of Industrial Organiza-tions, or by International Moulders Union Local 177, affiliated withthe American Federation of Labor, or by neither;(b)All employees in the Pattern Department, excluding clericaland supervisory employees (other than A. Don Carpenter, Merle,E.Schultz, and the foreman) and the plant superintendent, to deter-mine whether or not they desire to be represented for the purposesof collective bargaining by Pattern Makers Association of Indianap-olis and Vicinity, affiliated with the Pattern Makers League of NorthAmerica, which in turn is affiliated with the American Federationof Labor.